Name: Regulation (EU) 2018/974 of the European Parliament and of the Council of 4 July 2018 on statistics of goods transport by inland waterways
 Type: Regulation
 Subject Matter: organisation of transport;  economic analysis;  maritime and inland waterway transport;  transport policy
 Date Published: nan

 16.7.2018 EN Official Journal of the European Union L 179/14 REGULATION (EU) 2018/974 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 4 July 2018 on statistics of goods transport by inland waterways (codification) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Regulation (EC) No 1365/2006 of the European Parliament and of the Council (2) has been substantially amended several times (3). In the interests of clarity and rationality, that Regulation should be codified. (2) Inland waterways are an important part of the Union's transport networks and the promotion of inland waterways transport is one of the objectives of the common transport policy, both for reasons of economic efficiency and in order to reduce energy consumption and the environmental impact of transport. (3) The Commission needs statistics concerning the transport of goods by inland waterways in order to monitor and develop the common transport policy, as well as the transport elements of policies on the regions and on trans-European networks. (4) European statistics on all modes of transport should be collected according to common concepts and standards, with the aim of achieving the fullest practicable comparability between transport modes. (5) Inland waterways transport does not occur in all Member States and, therefore, the effect of this Regulation is limited to those Member States where this mode of transport exists. (6) Regulation (EC) No 223/2009 of the European Parliament and of the Council (4) provides a reference framework for the provisions laid down by this Regulation. (7) In order to take into account economic and technical trends and changes in definitions adopted at international level, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of amending this Regulation to raise the threshold above 1 000 000 tonnes for statistical coverage of inland waterways transport, to adapt definitions or provide for new ones, as well as to adapt the Annexes to this Regulation to reflect changes in coding and nomenclature at international level or in the relevant Union legislative acts. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (5). In particular, in order to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (8) The Commission should ensure that those delegated acts do not impose a significant additional burden on the Member States or on the respondents. (9) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission so as to enable it to adopt arrangements for transmitting data, including data interchange standards, for the dissemination of results by the Commission (Eurostat) and also to develop and to publish methodological requirements and criteria designed to ensure the quality of the data produced. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (6). (10) It is necessary for the Commission to arrange for pilot studies to be conducted on the availability of statistical data relating to passenger transport by inland waterways, including by cross border transport services. The Union should contribute to the cost of carrying out those pilot studies. Such contributions should take the form of grants awarded to the national statistical institutes and other national authorities referred to in Article 5 of Regulation (EC) No 223/2009, in accordance with Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (7). (11) Since the objective of this Regulation, namely the creation of common statistical standards that permit the production of harmonised data, cannot be sufficiently achieved by the Member States but can rather, by reason of the scale of that creation, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes common rules for the production of European statistics concerning inland waterways transport. Article 2 Scope 1. Member States shall transmit data relating to inland waterways transport on their national territory to the Commission (Eurostat). 2. Member States in which the total volume of goods transported annually by inland waterways as national, international or transit transport exceeds 1 000 000 tonnes shall supply the data referred to in Article 4(1). 3. By way of derogation from paragraph 2, Member States which do not have international or transit inland waterways transport but in which the total volume of goods transported annually by inland waterways as national transport exceeds 1 000 000 tonnes shall supply only the data required under Article 4(2). 4. This Regulation shall not apply to: (a) the carriage of goods by vessels of less than 50 deadweight tonnes; (b) vessels used principally for the carriage of passengers; (c) vessels used for ferrying purposes; (d) vessels used solely for non-commercial purposes by port administrations and public authorities; (e) vessels used solely for bunkering or storage; (f) vessels not used for the carriage of goods such as fishery vessels, dredgers, floating workshops, houseboats and pleasure craft. 5. The Commission is empowered to adopt delegated acts in accordance with Article 10 concerning the amendment of paragraph 2 of this Article in order to raise the threshold for statistical coverage of inland waterways transport referred to therein so as to take economic and technical trends into account. When exercising that power, the Commission shall ensure that the delegated acts do not impose a significant additional burden on the Member States or on the respondents. Furthermore, the Commission shall duly justify the statistical actions for which those delegated acts provide, using, where appropriate, a cost-effectiveness analysis, including an assessment of the burden on respondents and of the production costs as referred to in Article 14(3)(c) of Regulation (EC) No 223/2009. Article 3 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) navigable inland waterway means a watercourse, not part of the sea, which by natural or man-made features is suitable for navigation, primarily by inland waterway vessels; (b) inland waterway vessel means a floating craft designed for the carriage of goods or public transport of passengers which navigates predominantly in navigable inland waterways or in waters within, or closely adjacent to sheltered waters or areas where port regulations apply; (c) nationality of the vessel means the country where the vessel is registered; (d) inland waterways transport means any movement of goods and/or passengers using inland waterways vessels which is undertaken wholly or partly in navigable inland waterways; (e) national inland waterways transport means inland waterways transport between two ports of a national territory irrespective of the nationality of the vessel; (f) international inland waterways transport means inland waterways transport between two ports located in different national territories; (g) transit inland waterways transport means inland waterways transport through a national territory between two ports both located in another national territory or national territories provided that in the total journey within the national territory there is no transshipment; (h) inland waterways traffic means any movement of a vessel on a given navigable inland waterway. The Commission is empowered to adopt delegated acts in accordance with Article 10 concerning the amendment of the first paragraph of this Article to adapt the definitions contained therein or to provide for new ones in order to take relevant definitions amended or adopted at international level into account. When exercising that power, the Commission shall ensure that the delegated acts do not impose a significant additional burden on the Member States or on the respondents. Furthermore, the Commission shall duly justify the statistical actions for which those delegated acts provide, using, where appropriate, a cost-effectiveness analysis, including an assessment of the burden on respondents and of the production costs as referred to in Article 14(3)(c) of Regulation (EC) No 223/2009. Article 4 Data collection 1. Data shall be collected in accordance with the tables set out in Annexes I to IV. 2. In the case referred to in Article 2(3), data shall be collected in accordance with the table set out in Annex V. 3. For the purposes of this Regulation, goods shall be classified in accordance with Annex VI. 4. The Commission is empowered to adopt delegated acts in accordance with Article 10 concerning the amendment of the Annexes to reflect changes in coding and nomenclature at international level or in the relevant Union legislative acts. When exercising that power, the Commission shall ensure that the delegated acts do not impose a significant additional burden on the Member States or on the respondents. Furthermore, the Commission shall duly justify the statistical actions for which those delegated acts provide, using, where appropriate, a cost-effectiveness analysis, including an assessment of the burden on respondents and of the production costs as referred to in Article 14(3)(c) of Regulation (EC) No 223/2009. Article 5 Pilot studies 1. By 8 December 2018, the Commission, in cooperation with the Member States, shall develop the appropriate methodology for compiling statistics on passenger transport by inland waterways, including by cross-border transport services. 2. By 8 December 2019, the Commission shall launch voluntary pilot studies to be carried out by Member States that provide data within the scope of this Regulation on the availability of statistical data relating to passenger transport by inland waterways, including by cross-border transport services. Those pilot studies shall aim to assess the feasibility of those new data collections, the costs of the related data collections and the statistical quality implied. 3. By 8 December 2020, the Commission shall submit a report to the European Parliament and to the Council on the results of such pilot studies. Depending on the results of that report, and within a reasonable period, the Commission shall submit, if appropriate, a legislative proposal to the European Parliament and to the Council to amend this Regulation with regard to statistics on passenger transport by inland waterways, including by cross-border transport services. 4. The general budget of the Union shall, where appropriate and taking into account the Union's added value, contribute to the financing of those pilot studies. Article 6 Transmission of data 1. The transmission of data shall take place as soon as possible and no later than five months after the end of the relevant period of observation. 2. The Commission shall adopt implementing acts laying down the arrangements for transmitting data to the Commission (Eurostat), including data interchange standards. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). Article 7 Dissemination European statistics based on the data referred to in Article 4 shall be disseminated with a frequency similar to that laid down for the transmission of data by the Member States. The Commission shall adopt implementing acts laying down the arrangements for disseminating results. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). Article 8 Quality of data 1. The Commission shall adopt implementing acts laying down the methodological requirements and criteria designed to ensure the quality of the data produced. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). 2. Member States shall take all measures necessary to ensure the quality of the data transmitted. 3. The Commission (Eurostat) shall assess the quality of the data transmitted. Member States shall supply the Commission (Eurostat) with a report containing such information and data as it may request in order to verify the quality of the data transmitted. 4. For the purposes of this Regulation, the quality criteria to be applied to the data to be transmitted are those referred to in Article 12(1) of Regulation (EC) No 223/2009. 5. The Commission shall adopt implementing acts laying down the detailed arrangements, structure, periodicity and comparability elements for the quality reports. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2). Article 9 Reports on implementation By 31 December 2020 and every five years thereafter, the Commission, after consulting the European Statistical System Committee, shall submit a report to the European Parliament and to the Council on the implementation of this Regulation and on future developments. In that report, the Commission shall take relevant information provided by Member States on potential improvements and on users' needs into account. In particular, that report shall assess: (a) the benefits accruing to the Union, the Member States and the providers and users of statistical information, of the statistics produced, in relation to their costs; (b) the quality of the data transmitted and the data collection methods used. Article 10 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 2(5), Article 3 and Article 4(4) shall be conferred on the Commission for a period of five years from 7 December 2016. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 2(5), Article 3 and Article 4(4) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 2(5), Article 3 or Article 4(4) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 11 Committee procedure 1. The Commission shall be assisted by the European Statistical System Committee established by Regulation (EC) No 223/2009. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 12 Repeal Regulation (EC) No 1365/2006 is hereby repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VIII. Article 13 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 4 July 2018. For the European Parliament The President A. TAJANI For the Council The President K. EDTSTADLER (1) Position of the European Parliament of 29 May 2018 (not yet published in the Official Journal) and Decision of the Council of 18 June 2018. (2) Regulation (EC) No 1365/2006 of the European Parliament and of the Council of 6 September 2006 on statistics of goods transport by inland waterways and repealing Council Directive 80/1119/EEC (OJ L 264, 25.9.2006, p. 1). (3) See Annex VII. (4) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164). (5) OJ L 123, 12.5.2016, p. 1. (6) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (7) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). ANNEX I Table I1. Goods transport by type of goods (annual data) Elements Coding Nomenclature Unit Table 2-alpha I1 Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy Country/region of loading 4-alpha NUTS2 (1) Country/region of unloading 4-alpha NUTS2 (1) Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Type of goods 2-digit NST 2007 Type of packaging 1-digit 1 = goods in containers 2 = goods not in containers and empty containers Tonnes transported tonnes Tonnes-km tonnes-km (1) When the regional code is unknown or not available, the following codification shall be used:  NUTS0 + ZZ when the NUTS code exists for the partner country.  ISO code + ZZ when the NUTS code does not exist for the partner country.  ZZZZ when the partner country is completely unknown. ANNEX II Table II1. Transport by nationality of the vessel and type of vessel (annual data) Elements Coding Nomenclature Unit Table 3-alpha II1 Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy Country/region of loading 4-alpha NUTS2 (1) Country/region of unloading 4-alpha NUTS2 (1) Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Type of vessel 1-digit 1 = self-propelled barge 2 = barge not self-propelled 3 = self-propelled tanker barge 4 = tanker barge not self-propelled 5 = other goods-carrying vessel 6 = seagoing vessel Nationality of vessel 2-letter NUTS0 (national code) (2) Tonnes transported tonnes Tonnes-km tonnes-km Table II2. Vessel traffic (annual data) Elements Coding Nomenclature Unit Table 3-Alpha II2 Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Number of movements of loaded vessels movements of vessels Number of movements of empty vessels movements of vessels Vessel-km (loaded vessels) vessel-km Vessel-km (empty vessels) vessel-km NOTE: The provision of Table II2 is optional. (1) When the regional code is unknown or not available, the following codification shall be used:  NUTS0 + ZZ when the NUTS code exists for the partner country.  ISO code + ZZ when the NUTS code does not exist for the partner country.  ZZZZ when the partner country is completely unknown. (2) When a NUTS code does not exist for the country of registration of the vessel, the ISO national code shall be reported. Where the nationality of the vessel is unknown, the code to use is ZZ. ANNEX III Table III1. Container transport by type of goods (annual data) Elements Coding Nomenclature Unit Table 4-alpha III1 Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy Country/region of loading 4-alpha NUTS2 (1) Country/region of unloading 4-alpha NUTS2 (1) Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Size of containers 1-digit 1 = 20 ² freight units 2 = 40 ² freight units 3 = freight units > 20 ² and < 40 ² 4 = freight units > 40 ² Loading status 1-digit 1 = loaded containers 2 = empty containers Type of goods 2-digit NST 2007 Tonnes transported tonnes tonnes-km tonnes-km TEU TEU TEU-km TEU-km (1) When the regional code is unknown or not available, the following codification shall be used:  NUTS0 + ZZ when the NUTS code exists for the partner country.  ISO code + ZZ when the NUTS code does not exist for the partner country.  ZZZZ when the partner country is completely unknown. ANNEX IV Table IV1. Transport by nationality of vessels (quarterly data) Elements Coding Nomenclature Unit Table 3-alpha IV1 Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy Quarter 2-digit 41 = quarter 1 42 = quarter 2 43 = quarter 3 44 = quarter 4 Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Nationality of the vessel 2-letter NUTS0 (national code) (1) Tonnes transported tonnes Tonnes-km tonnes-km Table IV2. Container transport by nationality of vessels (quarterly data) Elements Coding Nomenclature Unit Table 3-alpha IV2 Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy Quarter 2-digit 41 = quarter 1 42 = quarter 2 43 = quarter 3 44 = quarter 4 Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Nationality of vessel 2-letter NUTS0 (national code) (2) Loading status 1-digit 1 = loaded containers 2 = empty containers Tonnes transported tonnes Tonnes-km tonnes-km TEU TEU TEU-km TEU-km (1) When a NUTS code does not exist for the country of registration of the vessel, the ISO national code shall be reported. Where the nationality of the vessel is unknown, the code to use is ZZ. (2) When a NUTS code does not exist for the country of registration of the vessel, the ISO national code shall be reported. Where the nationality of the vessel is unknown, the code to use is ZZ. ANNEX V Table V1. Goods transport (annual data) Elements Coding Nomenclature Unit Table 2-alpha V1 Reporting country 2-letter NUTS0 (national code) Year 4-digit yyyy Type of transport 1-digit 1 = national 2 = international (except transit) 3 = transit Type of goods 2-digit NST 2007 Tonnes transported tonnes Tonnes-km tonnes-km ANNEX VI NST 2007 Division Description 01 Products of agriculture, hunting, and forestry; fish and other fishing products 02 Coal and lignite; crude petroleum and natural gas 03 Metal ores and other mining and quarrying products; peat; uranium and thorium 04 Food products, beverages and tobacco 05 Textiles and textile products; leather and leather products 06 Wood and products of wood and cork (except furniture); articles of straw and plaiting materials; pulp, paper and paper products; printed matter and recorded media 07 Coke and refined petroleum products 08 Chemicals, chemical products, and man-made fibres; rubber and plastic products; nuclear fuel 09 Other non-metallic mineral products 10 Basic metals; fabricated metal products, except machinery and equipment 11 Machinery and equipment n.e.c.; office machinery and computers; electrical machinery and apparatus n.e.c.; radio, television and communication equipment and apparatus; medical, precision and optical instruments; watches and clocks 12 Transport equipment 13 Furniture; other manufactured goods n.e.c. 14 Secondary raw materials; municipal wastes and other wastes 15 Mail, parcels 16 Equipment and material utilised in the transport of goods 17 Goods moved in the course of household and office removals; baggage transported separately from passengers; motor vehicles being moved for repair; other non-market goods n.e.c. 18 Grouped goods: a mixture of types of goods which are transported together 19 Unidentifiable goods: goods which for any reason cannot be identified and therefore cannot be assigned to groups 01 16 20 Other goods n.e.c. ANNEX VII REPEALED REGULATION WITH LIST OF ITS SUCCESSIVE AMENDMENTS Regulation (EC) No 1365/2006 of the European Parliament and of the Council (OJ L 264, 25.9.2006, p. 1). Commission Regulation (EC) No 425/2007 (OJ L 103, 20.4.2007, p. 26). Only Article 1 Commission Regulation (EC) No 1304/2007 (OJ L 290, 8.11.2007, p. 14). Only Article 4 Regulation (EU) 2016/1954 of the European Parliament and of the Council (OJ L 311, 17.11.2016, p. 20). ANNEX VIII Correlation Table Regulation (EC) No 1365/2006 This Regulation Articles 1 to 4 Articles 1 to 4 Article 4a Article 5 Article 5 Article 6 Article 6 Article 7 Article 7 Article 8 Article 8 Article 9 Article 10 Article 11 Article 11   Article 12 Article 12 Article 13 Annex A Annex I Annex B Annex II Annex C Annex III Annex D Annex IV Annex E Annex V Annex F Annex VI  Annex VII  Annex VIII